NO. 12-10-00010-CV

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS
ANTHONY AND RENEE CULLER,
APPELLANTS                                       '    APPEAL FROM THE

V.                                               '    COUNTY COURT AT LAW OF

LARRY CHOATE,                                    '    NACOGDOCHES COUNTY, TEXAS
APPELLEE
                              MEMORANDUM OPINION
                                  PER CURIAM
       This appeal is being dismissed because Appellants have failed, after notice, to file
a docketing statement. The judgment was signed on December 31, 2009. Appellant filed
a notice of appeal on January 6, 2010.
       Appellants’ filing fee and docketing statement in this case were due to have been
filed at the time the appeal was perfected, i.e., January 6, 2010. See TEX. R. APP. P. 5,
32.1. On January 13, 2010, this court requested that Appellants file a docketing statement
if they had not already done so. On January 14, 2010, this court extended Appellants’
deadline for payment of the filing fee to January 25, 2010. However, Appellants did not
pay the required fee or file a docketing statement. On January 27, 2010, Appellants were
again notified that the filing fee had not been paid and the docketing statement had not
been filed. Appellants were further informed that the filing fee must be paid and the
docketing statement filed on or before February 8, 2010, or the appeal would be
presented to the court for dismissal.
       Since issuing our January 27, 2010 letter, we have been informed that Appellants
are indigent and are entitled to proceed without prepayment of costs.            However,
Appellants still have not filed the required docketing statement, and the February 8, 2010
deadline for doing so has passed without any response from Appellants. Accordingly,
this appeal is dismissed. See TEX. R. APP. P. 37.3(b), 42.3(c).
Opinion delivered February 26, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                         (PUBLISH)